                                                                                       Bakalar v Dunleavy

                                                                                       EXHIBIT
                                                                                          003
                                                                                       3:19-cv-00025 JWS



  Case
EXH      3:19-cv-00025-JWS
    24 - Opposition              Document
                    to Motion Summary        71-5
                                      Judgment       FiledMotion
                                                 & Cross-  07/30/21    Page Judgment
                                                                 for Summary 1 of 1
                                     Page 1 of 1
